       Case 3:17-cv-00095-HTW-LRA Document 113 Filed 04/15/20 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

GAYLE MILLER MCMULLIN                                                                                 PLAINTIFF

vs.                                                       CIVIL ACTION No.: 3:17-CV-95-HTW-LRA

MISSISSIPPI DEPARTMENT OF
PUBLIC SAFETY;
MARSHALL FISHER, in his official
Capacity as Commissioner of the
MISSISSIPPI DEPARTMENT OF
PUBLIC SAFETY; and
CHRIS GILLARD, in his official
Capacity as Colonel for the
MISSISSIPPI DEPARTMENT OF
PUBLIC SAFETY                                                                                    DEFENDANTS

                                                     ORDER

         BEFORE THIS COURT is the Motion to Dismiss [Docket no. 66] filed by Defendants,

Mississippi Department of Public Safety (“MDPS”), Commissioner Marshall Fisher in his official

capacity, and Colonel Chris Gillard in his official capacity (hereinafter collectively referred to as

“Defendants”). Plaintiff Gayle Miller McMullin (hereinafter “Plaintiff”) opposes Defendants’

motion. [Docket no. 74]. The Defendants have filed a rebuttal brief [Docket no. 79], and the matter

is ready for review. By their motion, Defendants campaign for dismissal of Plaintiff’s claims

under 42 U.S.C. § 1983 and 42 U.S.C. § 1985. For the reasons stated herein, Defendants’ Motion

to Dismiss [Docket no. 66] is GRANTED IN PART and DENIED IN PART.

                         I.       PROCEDURAL FACTS AND BACKGROUND

         Plaintiff’s First Supplemental Complaint [Docket no. 36] alleges: racial discrimination in

employment in violation of Title VII of the Civil Rights Act of 1964 (as amended) 1;



1
  Title 42 U.S.C. § 2000e-2(a) provides: “[i]t shall be an unlawful employment practice for an employer -(1) to fail
or refuse to hire or to discharge any individual, or otherwise to discriminate against any individual with respect to

                                                          1
       Case 3:17-cv-00095-HTW-LRA Document 113 Filed 04/15/20 Page 2 of 9




First Amendment violations pursuant to Title 42 U.S.C. § 1983 2 ; and conspiracy pursuant to Title

24 U.S.C. § 1985(2) 3. This Court has subject matter jurisdiction under Title 28 U.S.C. § 1331 4,

because Plaintiff urges her claims under federal law 5.

          Plaintiff’s Complaint seeks to enforce the settlement terms of a prior lawsuit 6, wherein

Plaintiff sued MDPS and the Commissioner of MDPS on the grounds of racial discrimination. As

part of the Settlement Agreement (hereinafter “The Settlement”) in the prior lawsuit, MDPS agreed

to promote Plaintiff, then carrying the rank of Lieutenant, to Captain and Director of Training for

the Mississippi Highway Patrol. In exchange for her promotion and other covenants, Plaintiff

agreed to dismiss her initial lawsuit and release Defendants MDPS and Albert Santa Cruz, in his

official capacity, from all claims filed against them in her initial lawsuit. Plaintiff now alleges

that the Defendants have failed to comply with the terms of The Settlement. Plaintiff further

alleges that Defendants continue to discriminate and retaliate against her for filing the initial

lawsuit and obtaining The Settlement and promotion.


his compensation, terms, or conditions, or privileges of employment, because of such individual's race, color,
religion, sex, or national origin; ... .”

2
  Section 1983 provides, in pertinent part, “[e]very person who, under color of [state law], subjects . . . any citizen . .
thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable
to the party injured.”
3
 Section 1985(2) states in relevant part that an injured or deprived party may have a cause of action “ [i]f two or
more persons in any State or Territory conspire to deter, by force, intimidation, or threat, any party or witness in any
court of the United States from attending such court, or from testifying to any matter pending therein, freely, fully,
and truthfully…”
4
 Title 28 U.S.C. provides: “The district court shall have original jurisdiction of all civil cases arising under the
Constitution, laws, or treaties of the United States.”

5
  In her response to Defendants’ Motion to Dismiss, Plaintiff concedes that she is only seeking Title VII damages
from MDPS, and that no damages are sought against the individual defendants, Marshall Fisher or Chris Gilliard in
their official capacities [See Docket no. 74].
6
 The Court in Gayle Miller McMullin vs. Mississippi Department of Public Safety and Albert Santa Cruz, in his
official capacity as Commissioner of the Mississippi Department of Public Safety, Civil Action No. 3:13-cv-68-
CWR-FKB retained jurisdiction to enforce the Settlement Agreement and Release [See Docket no. 63].


                                                            2
      Case 3:17-cv-00095-HTW-LRA Document 113 Filed 04/15/20 Page 3 of 9




        Defendants timely filed their answer and affirmative defenses to Plaintiff’s Complaint

[Docket no. 37]. Defendants have filed this present motion for partial dismissal, asserting Eleventh

Amendment immunity for claims pursuant to §1983 and §1985.

     Defendants also urge this Court to dismiss Plaintiff’s § 1985(2) claims for failure to allege a

sufficient factual basis for her claim of conspiracy.

                                          II.      LEGAL STANDARD

        To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). A claim is factually plausible if the complaint contains

factual allegations that “allow the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. This does not require a showing that the defendant is probably

liable, but “it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. To

meet this plausibility standard, the complaint must contain more than “threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements.” Id.


                                                III.   DISCUSSION

             a. Eleventh Amendment Immunity

        The Eleventh Amendment to the United States Constitution 7 prohibits suits against non-

consenting states by their own citizens, by citizens of another state, by citizens of foreign states,

or by a foreign nation. Principality of Monaco v. Mississippi, 292 U.S. 313, 329–331, 54 S.Ct.

745, 750–751, 78 L.Ed. 1282 (1934); Hughes v. Savell, 902 F.2d 376, 377 (5th Cir.1990).


7
  AMENDMENT XI—SUITS AGAINST STATES
The Judicial power of the United States shall not be construed to extend to any suit in law or equity, commenced or
prosecuted against one of the United States by Citizens of another State, or by Citizens or Subjects of any Foreign
State.


                                                         3
      Case 3:17-cv-00095-HTW-LRA Document 113 Filed 04/15/20 Page 4 of 9




        This Court is under an initial obligation to review the allegations of Plaintiff’s Complaint

to determine if the Court’s jurisdiction over the suit is barred by the Eleventh Amendment.

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 121, 79 L.Ed.2d 67, 104 S. Ct. 900, 52

U.S.L.W. 4155 (1984). The Eleventh Amendment is an “explicit limitation” on the jurisdiction of

the Court and serves as “a specific constitutional bar against hearing even federal claims that

otherwise would be within the jurisdiction of the federal courts.” Pennhurst II, 465 U.S. at 119-

120, 104 S.Ct. at 906–918. Further, the Eleventh Amendment bar is not limited to suits seeking

monetary relief, it may also bar suits seeking equitable relief. Cory v. White, 457 U.S. 85, 90–91,

102 S.Ct. 2325, 2328–2329, 72 L.Ed.2d 694 (1982).

        The Eleventh Amendment applies both to states and their alter egos. Voisin's Oyster House

v. Guidry, 799 F.2d 183, 185 (5th Cir.1986). Whether an entity is covered by a state's Eleventh

Amendment immunity turns on the entity's (1) status under state statutes and case law, (2) funding,

(3) local autonomy, (4) concern with local or statewide problems, (5) ability to sue in its own

name, and (6) right to hold and use property. Hudson v. City of New Orleans, 174 F.3d 677, 681

(5th Cir.1999). Funding is most important. Id., at 681-82. See Champagne v. Jefferson Parish

Sheriff's Office, 188 F.3d 312, 313 (5th Cir. 1999).

        In the instant case, MDPS was created by the State legislature, as an arm of the State of

Mississippi. See Miss. Code Ann § 41-1-2 et seq. MPDS is funded by the State of Mississippi to

the extent that it cannot cover its expenses without the property and resources granted to it by the

State of Mississippi. "[B]ecause an important goal of the Eleventh Amendment is the protection

of states' treasuries, the most significant factor in assessing an entity's status is whether a judgment

against it will be paid with state funds." McDonald v. Board of Miss. Levee Comm'rs, 832 F.2d




                                                   4
         Case 3:17-cv-00095-HTW-LRA Document 113 Filed 04/15/20 Page 5 of 9




901, 907 (5th Cir. 1987). Any judgment sub judice against the MDPS would be paid by the State

of Mississippi.

               b. Application of the Eleventh Amendment to Section 1983 Claims

           The grant of immunity under the Eleventh Amendment extends to claims against a State

brought pursuant to 42 U.S.C.§ 1983. See Aguilar v. Texas Dept. of Crim. J., 160 F.3d 1052, 1054

(5th Cir. 1998) (referencing Farias v. Bexar County Bd. of Trustees for Mental Health Mental

Retardation Servs., 925 F. 2d 866, 875 n. 9 (5th Cir. 1991). Section 1983 creates a cause of action

against a “person” who, under color of [law…] subjects […] any citizen of the United States or

other person within the jurisdiction thereof to the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws […](emphasis added) 8.The Supreme Court has

ruled that a State is not a “person” within the meaning of § 1983. Will v. Michigan Department of

State Police, 491 U.S. 58 (1989). MDPS, as an arm of the State of Mississippi, is not a “person”

under § 1983; accordingly, Plaintiff’s Complaint fails to state a claim under § 1983 against MDPS,

and these claims are dismissed.

           The Eleventh Amendment also bars a suit against an individual state official if "the state

is the real party in interest." Edelman v. Jordan, 415 U.S. 651, 663, 94 S.Ct. 1347, 1355, 39

L.Ed.2d 662 (1974)(citations omitted). The United States Supreme Court has held that official

suits cannot be maintained against state officers acting in their official capacity on behalf of the

state. See Hafer v. Melo, 502 U.S. 21, 27, 112 S.Ct. 358, 116 L.Ed.2d 301 (1991) (state officers

sued for damages in their official capacity are not “persons” for purposes of the suit because they

assume the identity of the government that employs them)(citing Will v. Michigan Dept. of State

Police, 491 U.S. 58, 71, 109 S.Ct. 2304, 105 L.Ed.2d 45 (1989)). A suit against a state official is



8
    See Footnote 2.

                                                   5
      Case 3:17-cv-00095-HTW-LRA Document 113 Filed 04/15/20 Page 6 of 9




no different from a suit against the state itself. Kentucky v. Graham, 473 U.S. 159, 105 S.Ct. 3099,

3104–05, 87 L.Ed.2d 114 (1985); Monell v. New York City Department of Social Services, 436

U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). Therefore, a state official is also immune from

suit under § 1983.

             c. Exceptions to the Eleventh Amendment

        The Supreme Court has carved out three recognized exceptions to Eleventh Amendment

sovereign immunity: (1) a state’s waiver of immunity and consent to be suit. Idaho v. Coeur

d’Alene Tribe, 521 U.S. 261, 267, 117 S. Ct. 2028, 138 L.Ed. 438 (1997); (2) Congress’s

abrogation of state immunity via § 5 of the Fourteenth Amendment 9. Quern v. Jordan, 440 U.S.

332, 345, 99 S.Ct. 1139, 59 L.Ed.2d 358 (1979); and (3) suits seeking specific equitable relief

from state officials under the landmark decision of Ex Parte Young, 209 U.S. 123, 28 S.Ct. 441,

52 L.Ed. 714 (1908).

         In the case at bar, § 5 of the Fourteenth Amendment cannot possibly apply to this lawsuit;

the State of Mississippi and MDPS have not waived their protection from suit; and § 1983 does

not abrogate Eleventh Amendment immunity, as no provision of the statute authorizes private suits

for damages against the States. Will v. Michigan Dept. of State Police, 491 U.S.at 58. Plaintiff,

therefore, looks to the doctrine of Ex Parte Young to pierce the Defendants’ Eleventh Amendment

defense.




9
  U.S. Const. Amend. XIV, § 5 states: “The Congress shall have power to enforce, by appropriate legislation, the
provisions of this article.” This power of Congress under § 5 of the Fourteenth Amendment to enforce the provisions
of the Amendment includes the power to abrogate state sovereign immunity by authorizing private suits for damages
against the States for violations of the Amendment. U.S. v. Georgia, 546 U.S. 151 (2006).


                                                        6
      Case 3:17-cv-00095-HTW-LRA Document 113 Filed 04/15/20 Page 7 of 9




        The Court in Ex Parte Young established the principle that the Eleventh Amendment does

not bar a suit in federal court when the suit is brought to enjoin a state officer’s enforcement of an

allegedly unconstitutional state law. See American Bank & Trust Co. of Opelousas v. Dent, 982

F.2d 917, 920–21 (5th Cir.1993). The Court reasoned that enforcement of an unconstitutional law

is not an official act because a state cannot confer authority on its officers to violate the

Constitution or federal law. Id. To meet the Ex Parte Young exception, a plaintiff's suit alleging a

violation of federal law must be brought against: (a) individual persons; (b) in their official

capacities as agents of the state, and; (3) where the relief sought is declaratory or injunctive in

nature and prospective in effect. See Saltz v. Tennessee Dep't of Employment Sec., 976 F.2d 966,

968 (5th Cir.1992).

        Prepared for a ruling dismissing MDPS under the doctrine of sovereign immunity, Plaintiff

shifts her focus to her § 1983 claims for injunctive relief against the individual state officials in

their official capacities 10. Under the reasoning of Ex Parte Young, argues Plaintiff, those individual

defendants herein are properly sued in their individual capacities as agents of MDPS. Although

MDPS, she adds, as an instrumentality of the State of Mississippi may be immune from Plaintiff’s

suit, Plaintiff’s § 1983 claims for prospective relief against the official capacity Defendants are not

protected.

        This Court agrees. The Fifth Circuit’s ruling in Saltz explains that suits seeking to enjoin

“wrongful and unauthorized acts are not suits against the state and a federal courts’ injunction

against such wrongful acts is not a judgment against the state itself.” Id at 968. Accordingly, this

Court concludes that Plaintiff’s § 1983 claims against Defendants Marshall Fisher and Colonel




10
  Plaintiff, in her opposition brief [Docket no. 74] concedes that she is not making any clams for monetary damages
against the individual defendants pursuant to § 1983.

                                                         7
         Case 3:17-cv-00095-HTW-LRA Document 113 Filed 04/15/20 Page 8 of 9




Gilliard seeking injunctive relief as a remedy for those defendants’ alleged violation of her

constitutional rights are not dismissed from this suit.

               d. Section 1985 Claims

           Plaintiff also asserts claims based upon a violation of Title 42 U.S.C. § 1985(2) 11. Section

1985 creates a cause of action against “persons” who conspire. As stated above, the definition of

“person” does not include divisions of a state, which are protected from suits by the Eleventh

Amendment; accordingly, all claims against MPDS under §1985 are dismissed.

           The Fifth Circuit also has held that under the intracorporate conspiracy doctrine, employees

of an entity are not considered to be “persons” separate from such entity for conspiracy purposes.

Hilliard v. Ferguson, 30 F.3d 649, 653 (5th Cir. 1994). The Court went on to expound that just as

employees of a corporation cannot conspire together, employees of the same agency cannot

conspire together. Id. When an individual acts for his own purposes rather than for a corporation

or other entity, however, he becomes an independent actor who can conspire with a corporation or

governmental agency. Dussoy v. Gulf Coast Investment Corp., 660 F.2d 594, 603 (5th Cir. 1981).

           In the present case, Plaintiff’s Complaint fails to allege any facts suggesting that any of the

individual defendants were acting for their own personal purposes rather than in the course of their

employment with MDPS; therefore, Plaintiff’s claims against the individual defendants under

§1985(2) are also hereby dismissed.




11
     See Footnote 3.

                                                     8
      Case 3:17-cv-00095-HTW-LRA Document 113 Filed 04/15/20 Page 9 of 9




                                      IV.         CONCLUSION

       For the aforementioned reasons, Defendant’s Motion to Dismiss [Docket no. 66] is hereby

GRANTED IN PART.

       IT IS ORDERED that Plaintiff’s §1983 and §1985 claims against Defendant Mississippi

Department of Public Safety are hereby DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiff’s §1983 claims against Defendant

Commissioner Marshall Fisher in his official capacity, and Defendant Colonel Chris Gillard in his

official capacity are NOT DISMISSED. Plaintiff may proceed against these defendants only in

connection with Plaintiff’s effort to obtain declaratory or injunctive relief.

       IT IS FINALLY ORDERED that Plaintiff’s §1985(2) claims against Defendant

Commissioner Marshall Fisher in his official capacity, and Defendant Colonel Chris Gillard in his

official capacity are DISMISSED WITH PREJUDICE.

       SO ORDERED this the 13th day of April, 2020.



                                       /s/HENRY T. WINGATE
                                       UNITED STATES DISTRICT COUT JUDGE




                                                  9
